Pob cuanto, la demandante — apelante Francisca Sosa Fernández y el demandado — apelado José Sosa Oliva, por sus respectivos abo-gados han radicado una estipulación relacionada con la apelación establecida por dicho José Sosa Oliva para ante la Corte de Circuito de Apelaciones para el Primer Circuito, contra la sentencia dictada por esta Corte en noviembre 27, 1931, en cuya estipulación se conviene que por esta Corte se decrete el embargo de los bienes de dicho José Sosa Oliva que fueron objeto de la anotación de demanda hecha en este caso, cuyo embargo habrá de surtir el mismo efecto que una fianza de supersedeas, y limitando la cuantía de la fianza a ser pres-tada, a los fines de tal apelación, a la suma necesaria para responder de las costas de apelación:
Pob tanto, la Corte por la presente aprueba en todas sus partes la mencionada estipulación, y, a los fines de responder de la suspen-sión de la ejecución de la sentencia decretada, ordena el embargo de *1024los bienes del demandado José Sosa Oliva que fueron objeto de la ano-tación de demanda becha en este caso y los cuales le serán debida-mente señalados por las partes al Marshal de esta Corte.
Dicho embargo se decreta sin«sujeción a fianza alguna por constar la certeza y cuantía de la obligación en la sentencia dictada por esta Corte con fecha 27 de noviembre de 1931, y el mismo responderá del montante de dicha sentencia, ascendente a $8,381.20 de principal, con los intereses al tipo legal a partir de noviembre 27, 1931 y las costas.